Dillon, J.
x. bond: baiI' The questions made upon the demurrer were waived by answering over and going to trial. The only question presented by the record is, whether a bail bond, otherwise in due form, is sufficient to create a liability which does not describe or designate the offense with which the principal is charged any more definitely than by the use of the word “seduction.” The District Court held the bond sufficient. It is contended by the appellants that seduction is not a crime, but there, must be a debauching as well, and the female must be of previously chaste character. This is all true, but the bail bond is not an indictment, and need not contain the particulars requisite in an indictment. In our opinion the offense was sufficiently designated. See Rev., §§ 4968 4979, 4651, 4867; 2 Whart. Or. Law, §§ 2672, 2675.
Affirmed.